United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 18-1675
     ___________________________

          United States of America,

     lllllllllllllllllllllPlaintiff - Appellee,

                        v.

         Christopher Victor Grupe,

   lllllllllllllllllllllDefendant - Appellant.
      ___________________________

             No. 19-1331
     ___________________________

          United States of America,

     lllllllllllllllllllllPlaintiff - Appellee,

                        v.

         Christopher Victor Grupe,

   lllllllllllllllllllllDefendant - Appellant.
                    ____________

 Appeals from United States District Court
       for the District of Minnesota
               ____________
                             Submitted: August 31, 2020
                              Filed: September 3, 2020
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      In these consolidated appeals, Christopher Grupe, who was convicted of
damaging a protected computer and is now proceeding pro se, appeals the jury’s
determination of the loss amount, and the district court’s1 restitution award following
a hearing. The evidence at trial showed that, after losing his job with Canadian
Pacific Railway, Grupe changed passwords and deleted administrative accounts,
locking Canadian Pacific out of two core switches.

        Upon careful review, we conclude that there was sufficient evidence presented
at trial to support the jury’s finding that Grupe caused more than $5,000 in loss, as the
evidence established that employee time spent addressing the lockout cost Canadian
Pacific approximately $12,000 and that Canadian Pacific paid $12,000 to
CrowdStrike to investigate the scope and source of the intrusion. See 18 U.S.C.
§ 1030(e)(11) (defining loss); United States v. Timlick, 481 F.3d 1080, 1082 (8th Cir.
2007) (sufficiency of evidence is reviewed de novo).

       We also conclude that the district court did not err in ordering Grupe to pay
restitution, as the award was adequately supported by the trial record, an affidavit
from Canadian Pacific, and testimony from an FBI agent. See United States v.
Carpenter, 841 F.3d 1057, 1060 (8th Cir. 2016) (district court’s decision to award

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-
restitution is reviewed for abuse of discretion, fact findings as to amount are reviewed
for clear error).

        We decline to address Grupe’s claim of ineffective assistance of counsel, as it
is not cognizable on direct appeal. See United States v. Hernandez, 281 F.3d 746,
749 (8th Cir. 2002). We conclude that the arguments Grupe raises for the first time
in his reply brief are waived. See United States v. Grace, 893 F.3d 522, 525 (8th Cir.
2018). The judgment of the district court is affirmed.
                         ______________________________




                                          -3-